DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The Applicants submitted claim amendments on 12/23/2020 in response to the office action mailed on 10/5/2020.  The status of the claims is as follows.

Declaration Under 1.132
	3.	The Applicants submitted a declaration by inventor Jason Eric Maxey dated 12/22/2020 that the claimed invention was not produced by the prior art reference of Kulkarni.  In view of the evidence provided the 102 rejection of Kulkarni was withdrawn and the invention was found to be non-obvious.  The declaration was persuasive by presenting evidence that was attested to the fact that the polyaminated fatty acid solution of Kulkarni would not coat the solid particles required in the claims.  Therefore upon presentation of persuasive evidence the claims were found to be allowable over the cited prior art.

Allowable Subject Matter
4.	Claims 1-4, 7-8, 11, 13-16 and 19-20 are allowed.


The declaration of Mr. Maxey was persuasive by presenting evidence that was attested to the fact that the polyaminated fatty acid solution of Kulkarni would not coat the solid particles required in the claims.  Therefore upon presentation of persuasive evidence the claims were found to be allowable over the cited prior art.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.

8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766